Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a customer assistant for Sears Roebuck & Company until December 14, 2006. Her ensuing application for unemployment insurance benefits was ultimately denied by the Unemployment Insurance Appeal Board on the basis that she voluntarily left her employment without good cause. Claimant now appeals.
We affirm. Our review of the hearing transcript reveals that claimant quit her job when the employer denied her request to take certain days off around the Christmas holiday. Noting that an employee’s dissatisfaction with his or her work schedule does not constitute good cause for leaving employment (see Matter of Arias [Commissioner of Labor], 38 AD 3d 1116, 1116-1117 [2007]), we find that substantial evidence supports the Board’s decision disqualifying claimant from receiving unemployment insurance benefits. To the extent that claimant asserted that she was fired rather than quit, a credibility issue was created for resolution by the Board (see Matter of Johnson [Commissioner of Labor], 10 AD3d 841, 841 [2004]).
Cardona, EJ., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.